Citation Nr: 0603756	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  97-29 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1997 RO decision that denied service connection for an 
acquired psychiatric disorder (claimed as a nervous disorder) 
and for a cardiovascular disorder.  The veteran filed a 
notice of disagreement in July 1997.  In August 1997, the RO 
issued a statement of the case, and the following month, the 
veteran timely perfected his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder and for a cardiovascular 
disorder.  He alleges that he developed both of these 
conditions while serving in the Puerto Rico National Guard in 
January 1959.  

In support of his claims herein, the veteran has submitted a 
statement from his private physician which noted his having 
received treatment for a nervous disorder and for 
hypertension beginning in 1959.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the VA's duty to notify and assist. 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
Specifically, the Board believes additional efforts are 
needed by the RO in order to locate the service records.  A 
response from the National Personnel Records Center (NPRC), 
dated in May 1997, noted that no records were found relating 
to the veteran's alleged National Guard service.  NPRC's 
response also suggested, however, that the RO attempt to 
verify the veteran's National Guard service by requesting 
available records from the Adjutant General, San Juan, Puerto 
Rico.  No follow-up request concerning these records appears 
to have been made.  Under the circumstances of this case, the 
RO, with the assistance of the veteran, should make another 
attempt to obtain the veteran's complete service records.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claims for service connection for an 
acquired psychiatric disorder and for a 
cardiovascular disorder, including notice 
of what portion he is to provide and what 
portion the VA is to provide.  Ask the 
veteran to submit any relevant evidence in 
his possession. 

2.  With any necessary assistance from 
the veteran, attempt to obtain the 
records referred to by Dr. Santiago L. 
Loyola, on which he based his (1996) 
statement that he treated the veteran for 
hypertension and a psychiatric disorder 
in 1959.  

3.  The RO should contact the veteran and 
request more detailed information 
concerning his military service, 
including periods of active duty and 
periods of Reserve or National Guard 
service (including any periods of active 
duty for training, and inactive duty for 
training).  The RO should then contact 
the appropriate state or federal agency, 
including the office of the Adjutant 
General of Puerto Rico, and obtain any 
available medical records related to the 
veteran's service. 

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the 
veteran's claims for service connection 
for an acquired psychiatric disorder; and 
service connection for a cardiovascular 
disorder.  If any of the claims remain 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

